Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Drawings/Specification
The amendment filed 03/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The submitted drawings on 03/02/2022 indicated new matter, the box of 11 is new matter (as it was never disclosed in the specification as being a box (i.e. having sides etc.)), furthermore the specification does not disclose the lines 20 go into the heating tank system. The specification mentions 20 as such “Now discussing the bundle of lines 12 in detail, in one embodiment the bundle of lines 12 contains at least one and preferably two base epoxy delivery lines 16a and 16b, at least one catalyst delivery line 18 and at least one heating circuit line 20. Preferably the bundle of lines 12 may also include additional lines to facilitate improvement of the heating circuit 20, a solvent delivery line 22, a solvent recovery line, and/or a compressed air line 24. It should be noted that the line bundle 12 may extend several hundreds of feet into a tunnel or pipeline that is being coated. In order to prevent cooling of the materials being distributed through the various lines in the bundle 12, at least heating lines 20 is provided. The heating lines may be electric resistance heaters. Preferably, the heating lines are distribution tubes that carry a continuous flow of heated fluid therein. Such heated fluid may be water, glycol, saline, brine or a mixture thereof. The heating lines 20 may be a circuit of a supply line and a return line or may include more that one supply and/or return as needed to maintain the proper operating temperature of the system. The difficulty with other disclosed systems is, even in this configuration, the length of the distribution system is somewhat limited as the temperature of the resin and catalyst begin to drop once the distribution system lengths start to reach above around 500 feet. To overcome this problem, a heater 36 is added to operate in connection with the heating lines 20. The heater 36 is preferably an electric powered heater that is supplied by an electrical supply line that runs along with the other lines within the bundle. By positioning a heater 36 in this manner, fluid within the heating lines 20 can be reheated before is sent back along the recirculation loop of the heating lines.” The original specification gives possession for one heater “a heater 36” which is in communication with the heating lines 20. It is noted by positing a heater 36 in this manner, the fluid within heating lines 20 can be reheated before is sent back along the recirculation loop of the heating lines. But no where is it stated such recirculation loop of the heating lines is in communication with the heating tank system (noted being amended as 11 and added in as new matter). 
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: a heating tank 11 system, should read “a heating tank system 11.” See above new matter rejection. The added drawing is an isometric added figure (added by applicant) constitutes new matter.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “said heating circuit having a supply line beginning at a primary heater that feeds into an auxiliary heater at the end of the supply line and a return line extending back from said auxiliary heater to said primary heater” is new matter, as the specification only includes one heater in communication with the noted lines of the heating circuit (see above specification/drawing rejection) the examiner notes that the heating tank system is only preheating the epoxy materials in preparation for delivery, mixing, and spray application; nowhere is there mention that the heating tank system heats/pre-heats the heating circuit. It appears in applicants’ arguments and in their amendments, they intend the heating tank 11 system to be what heats the fluid, the examiner contents the heating lines of the fluid being delivered could heat one end of the supply (as the fluid coming out is heated and conducts heat through the fluid conduit) thus heating one end of the heating circuit where the noted heater 36 heats it on the deliver side of the conduit. This is mere speculation as to one other example of how the system could work as read (as again only one heater is noted being used with the heating circuit). 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicants Arguments are drawn towards the amendments to the drawings and specification that show the heating circuit with the heating tank (11) system, examiner disagrees see above 35 U.S.C. 112(a) and specification/drawing new matter objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752